 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Kathleen Anne Bedson,                          No. CV-17-03939-PHX-DWL
10                    Plaintiff,                        ORDER
11       v.
12       Commissioner      of      Social    Security
         Administration,
13
                      Defendant.
14
15                                          INTRODUCTION
16            Plaintiff Kathleen Anne Bedson (“Bedson”) seeks review under 42 U.S.C. § 405(g)
17   of the final decision of the Acting Commissioner of Social Security (“Commissioner”),
18   which denied her application for disability benefits. For the following reasons, the Court
19   affirms the Commissioner’s decision.
20            Bedson is a 61-year-old female who previously worked as an accounts payable clerk
21   and alleges she became disabled in October 2013.1 In May 2014, she filed an application
22   for disability benefits. (A.R. 170-71.) The claim was denied initially on November 4, 2014
23   (A.R. 104-07) and again upon reconsideration on April 1, 2015 (A.R. 109-111). Bedson
24   then filed a written request for hearing on May 19, 2015. (A.R 112-113.) On January 12,
25   2017, she appeared and testified at a hearing at which an impartial vocational expert also
26   appeared and testified. (A.R. 38-52.) On March 13, 2017, the ALJ issued a decision that
27
     1
28          In her application, Bedson initially alleged a disability onset date of September 1,
     2013, but she amended the onset date to October 15, 2013 at the hearing.
 1   Bedson was not disabled within the meaning of the Social Security Act. (A.R. 18-32.) The
 2   Appeals Council denied Bedson’s request for review first on August 22, 2017 (A.R. 7-11)
 3   and then again on December 14, 2017 after considering additional information (A.R. 1-6).
 4   At that point, the ALJ’s decision became the Commissioner’s final decision.
 5                                    LEGAL STANDARD
 6          The Court addresses only the issues raised by the claimant in the appeal from the
 7   ALJ’s decision. Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001). “The ALJ is
 8   responsible for determining credibility, resolving conflicts in medical testimony, and
 9   resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as
10   amended on reh’g (Aug. 9, 2001). The Court should uphold the ALJ’s decision “unless it
11   contains legal error or is not supported by substantial evidence.” Orn v. Astrue, 495 F.3d
12   625, 630 (9th Cir. 2007). “Substantial evidence is more than a mere scintilla but less than
13   a preponderance.” Id. Put another way, “[i]t is such relevant evidence as a reasonable
14   mind might accept as adequate to support a conclusion.” Id. (citation omitted). The Court
15   should uphold the ALJ’s decision “[w]here evidence is susceptible to more than one
16   rational interpretation,” but the Court “must consider the entire record as a whole and may
17   not affirm simply by isolating a specific quantum of supporting evidence.” Id. (citations
18   and internal quotation marks omitted).
19          “[H]armless error principles apply in the Social Security Act context.” Molina v.
20   Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). “[A]n ALJ’s error is harmless where it is
21   inconsequential to the ultimate nondisability determination.” Id. (citations and internal
22   quotation marks omitted). The Court must “look at the record as a whole to determine
23   whether the error alters the outcome of the case.” Id. Importantly, however, the Court may
24   not uphold an ALJ’s decision on a ground not actually relied on by the ALJ. Id. at 1121.
25          To determine whether a claimant is disabled for purposes of the Social Security Act,
26   the ALJ follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the
27   burden of proof on the first four steps, and the burden shifts to the Commissioner at step
28   five. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ


                                                -2-
 1   determines whether the claimant is engaging in substantial gainful activity. 20 C.F.R.
 2   § 404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step
 3   two, the ALJ determines whether the claimant has a “severe” medically determinable
 4   physical or mental impairment. Id. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
 5   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
 6   impairment or combination of impairments meets or medically equals an impairment listed
 7   in Appendix 1 to Subpart P of 20 C.F.R. pt. 404. Id. § 404.1520(a)(4)(iii). If so, the
 8   claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
 9   At step four, the ALJ assesses the claimant’s residual functional capacity (“RFC”) and
10   determines whether the claimant is capable of performing past relevant work.              Id.
11   § 404.1520(a)(4)(iv). If so, the claimant is not disabled and the inquiry ends. Id. If not,
12   the ALJ proceeds to the fifth and final step, where he determines whether the claimant can
13   perform any other work based on the claimant’s RFC, age, education, and work experience.
14   Id. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
15   disabled.
16                                        BACKGROUND
17          At step one, the ALJ found that Bedson met the insured status requirements of the
18   Social Security Act through March 31, 2018 and had not engaged in substantial gainful
19   activity since October 15, 2013. (A.R. 23.) At step two, the ALJ found that Bedson had
20   the following severe impairments: lumbar spondylosis and ulnar neuropathy. (A.R. 24.)
21   The ALJ acknowledged that the record also contained evidence of hypothyroidism,
22   gastroesophageal reflux disease, hypertension, and misophonia, as well as the mental
23   impairments of anxiety, depression, and attention deficit hyperactivity disorder, but found
24   these were not severe impairments. (Id.) At step three, the ALJ determined that Bedson
25   did not have an impairment or combination of impairments that meets or medically equals
26   the severity of a listed impairment. (A.R. 26-27.) At step four, the ALJ found that Bedson
27   had the RFC to perform the full range of sedentary work as defined in 20 C.F.R.
28   404.1567(a) and was capable of performing her past relevant work as an accounts payable


                                                 -3-
 1   clerk. (A.R. 27-32.) Therefore, the ALJ did not reach step five and concluded Bedson was
 2   not disabled. (A.R. 31-32.)
 3         Bedson has now filed a sprawling pro se brief that purports to raise nineteen issues.
 4   (Doc. 21 at 2.) The Court has endeavored to give this brief a liberal construction, and it
 5   appears Bedson seeks to challenge the ALJ’s decision on six grounds: (1) the ALJ erred
 6   during step two in evaluating her misophonia; (2) the ALJ did not properly weigh her
 7   symptom testimony; (3) the ALJ did not properly weigh the opinions of Physician’s
 8   Assistant Stephanie Flaherty, Dr. Martin Rubin, M.D., Dr. Allen W. Rohe, Au.D., Dr. John
 9   D. Mather, Ph.D., and the state agency consultants; (4) the ALJ did not adequately develop
10   the record; (5) the ALJ erred at step four by excluding more restrictive vocational
11   hypotheticals from his determination and by not applying the Grids; and (6) the ALJ was
12   biased. (Doc. 21.) The Commissioner similarly construes Bedson’s brief as raising these
13   six overarching claims of error (plus an argument concerning the appropriate scope of any
14   remand order). (Doc. 25 at 1-2.)
15         As explained below, the Court concludes the ALJ’s decision was supported by
16   substantial evidence and was not based on legal error.
17                                         ANALYSIS
18   I.    Whether The ALJ Improperly Classified Bedson’s Misophonia As A Non-Serious
           Impairment During Step Two
19
20         Bedson appears to argue the ALJ erred when evaluating her misophonia during step

21   two. (Doc. 21 at 7-8, 15.) The ALJ acknowledged that Bedson had been treated for

22   misophonia but concluded it did not qualify as a “severe” impairment because it was “being

23   managed medically, and the longitudinal medical record shows th[is] condition[] did not

24   cause any ongoing functional limitations.” (A.R. 24.) The ALJ further found that “no

25   aggressive treatment was recommended or anticipated for th[is] condition[].” (Id.)

26         At step two, the ALJ considers whether the claimant has a “severe disability,” 20

27   C.F.R. § 404.1520(a)(4)(ii), defined as “any impairment or combination of impairments

28   which significantly limits [the claimant’s] physical or mental ability to do basic work



                                                -4-
 1   activities,” id. § 404.1520(c). “An impairment or combination of impairments can be found
 2   ‘not severe’ only if the evidence establishes a slight abnormality that has ‘no more than a
 3   minimal effect on an individuals [sic] ability to work.’” Smolen v. Chater, 80 F.3d 1273,
 4   1290 (9th Cir. 1996) (citation omitted).
 5          Ninth Circuit law is not a model of clarity concerning how to evaluate claims of
 6   step-two error. Some cases suggest that, although it is error for an ALJ to fail to
 7   characterize a particular impairment as “severe” during step two, the error can be
 8   disregarded as harmless if the ALJ properly addresses the impairment during later steps.
 9   See, e.g., Lewis v. Astrue, 498 F. 3d 909, 911 (9th Cir. 2007) (“Even assuming that the ALJ
10   erred in neglecting to list the bursitis at Step 2, any error was harmless. . . . The decision
11   reflects that the ALJ considered any limitations posed by the bursitis at Step 4. As such,
12   any error that the ALJ made in failing to include the bursitis at Step 2 was harmless.”);
13   Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005) (“[T]he ALJ did not find that Burch’s
14   obesity was a ‘severe’ impairment . . . . Assuming without deciding that this omission
15   constituted legal error, it could only have prejudiced Burch in step three (listing impairment
16   determination) or step five (RFC) because the other steps, including this one, were resolved
17   in her favor.”). Other decisions suggest that a claimant can’t complain about an ALJ’s
18   failure to identify a particular impairment as “severe” during step two so long as the ALJ
19   determined the claimant also had other impairments that so qualify. Buck v. Berryhill, 869
20   F.3d 1040, 1048-49 (9th Cir. 2017) (citation omitted) (“Buck misunderstands the purpose
21   of step two in the analysis. Step two is merely a threshold determination meant to screen
22   out weak claims. It is not meant to identify the impairments that should be taken into
23   account when determining the RFC. . . . Moreover, step two was decided in Buck’s favor
24   after both hearings. He could not possibly have been prejudiced.”).
25          Given these difficult-to-reconcile precedents, coupled with the ALJ’s determination
26   that Bedson suffers from other conditions that do qualify as severe impairments (i.e.,
27   lumbar spondylosis and left elbow ulnar neuropathy), the Court will decline to definitively
28   resolve whether the ALJ “erred” during step two by failing to also characterize Bedson’s


                                                 -5-
 1   misophonia as a severe impairment. The key issue is whether the ALJ properly evaluated
 2   the evidence and testimony concerning her misophonia during later steps—an issue that is
 3   addressed below.
 4   II.    Whether the ALJ Erred When Rejecting Bedson’s Symptom Testimony
 5          A.     Legal Standard
 6          “In assessing the credibility of a claimant’s testimony regarding subjective pain or
 7   the intensity of symptoms, the ALJ engages in a two-step analysis.” Molina, 674 F.3d at
 8   1112. “First, the ALJ must determine whether there is objective medical evidence of an
 9   underlying impairment which could reasonably be expected to produce the pain or other
10   symptoms alleged.” Id. (citations and internal quotation marks omitted). The ALJ found
11   that Bedson had satisfied this first step. (A.R. 28 [“[T]he undersigned finds that the
12   claimant’s medically determinable impairments could reasonably be expected to cause the
13   alleged symptoms . . . .”].)
14          If the first step is satisfied, and “there is no evidence of malingering, then the ALJ
15   must give specific, clear and convincing reasons in order to reject the claimant’s testimony
16   about the severity of the symptoms.” Molina, 674 F.3d at 1112 (citations and internal
17   quotation marks omitted). Here, the ALJ did not find there was evidence of malingering,
18   so he was required to provide specific, clear and convincing reasons to reject Bedson’s
19   testimony.
20          “A finding that a claimant’s testimony is not credible must be sufficiently specific
21   to allow a reviewing court to conclude the adjudicator rejected the claimant’s testimony on
22   permissible grounds and did not arbitrarily discredit a claimant’s testimony regarding
23   pain.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (citation and quotation
24   marks omitted). “General findings are insufficient; rather, the ALJ must identify what
25   testimony is not credible and what evidence undermines the claimant’s complaints.”
26   Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (citation omitted); see also Holohan
27   v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (“[T]he ALJ must specifically identify
28   the testimony she or he finds not to be credible and must explain what evidence undermines


                                                 -6-
 1   the testimony.”). “[P]roviding a summary of medical evidence in support of a residual
 2   functional capacity finding is not the same as providing clear and convincing reasons for
 3   finding the claimant’s symptom testimony not credible.” Brown-Hunter, 806 F.3d at 494.
 4   Additionally, the ALJ must “elaborate on which daily activities conflicted with which part
 5   of Claimant’s testimony.” Burrell, 775 F.3d at 1138.
 6          B.       Bedson’s Testimony
 7          At the beginning of the hearing on January 12, 2017, the ALJ asked Bedson’s
 8   counsel if there was “anything to add to the brief.” (A.R. 41.) In response, Bedson’s
 9   counsel stated that Bedson wished to add a claim that she was disabled on account of her
10   misophonia. (A.R. 41-42.) Counsel further stated that, although this condition “was not
11   specifically . . . mentioned . . . by name” in Bedson’s brief, it was discussed in the medical
12   records appearing at 14F and 16F. (Id.)
13          Following this clarification, Bedson testified. (A.R. 42-50.) During her direct
14   examination, Bedson stated that she’d held “21 or 22” jobs in the previous 15 years and
15   claimed that her misophonia was the reason why she couldn’t hold a job. (A.R. 43-44.)
16   However, when asked to provide further details on this topic, Bedson’s only example was
17   a job where her responsibilities were “tak[ing] calls from the billables” and “always talking
18   on the phone” and she was fired “for insubordination or uncooperativeness” because she
19   “blew up” at her employer after her request for a carpeted, partitioned office was denied.
20   (A.R. 45-46.)
21          Next, Bedson was asked to describe the symptoms of her anxiety disorder. (A.R.
22   46.) She responded by saying they were similar to the symptoms of panic disorder. (Id.)
23          Next, Bedson was asked to describe the symptoms of her neck and back pain. (Id.)
24   In response, she stated that “my SI joint causes pain when I move. It’s a loose joint and if
25   I walk around for maybe 20 minutes it starts to be very painful, I get real stiff, I can hardly
26   even sit down after that.” (Id.) When asked how long she can sit, Bedson stated that she
27   can usually sit without pain when there are no people around, but if other people are
28   present, “I get really anxious and irritated and angry and I can’t control my emotions.”


                                                  -7-
 1   (Id.) Bedson also stated that “I can’t even stoop” and “if I bend it hurts.” (A.R. 47.)
 2          Next, Bedson was asked to describe her daily activities. She stated: “I have a lot of
 3   projects at my house, but I don’t even want to go anywhere. I like to stay at home and I
 4   only go out when I have to go to the doctor. And I never go out to eat, I can’t eat in a
 5   restaurant, I can’t go to a movie theater, I can’t go to parties.” (Id.) Bedson acknowledged,
 6   however, that she can drive a car and periodically visits her daughter. (A.R. 47-48.) During
 7   cross-examination, Bedson was asked to describe her typical day. (A.R. 49.) In response,
 8   she stated that “I do a lot of computer playing games and, or watch T.V., eat. My roommate
 9   does all the cooking . . . . I just like to, you know, be at home alone. I don’t like to be
10   around other people. I have a dog.” (Id.) She also stated that she can stand for 20 minutes
11   at a time, “can sit for quite a while,” and can walk for 20 minutes. (A.R. 50.)
12          C.     Analysis
13                 1.     Back And Neck Symptoms
14          The ALJ made an overall finding that Bedson’s “statements concerning the
15   intensity, persistence, and limiting effects of [her] impairments and symptoms are not
16   entirely consistent with the medical evidence and other evidence in the record.” (A.R. 28.)
17   As for Bedson’s testimony concerning her “functional limitations,” the ALJ explained that
18   he was rejecting this testimony in part based upon Bedson’s Function Report, in which
19   Bedson “stated she feeds and cares for her dog, uses a computer daily to play games, check
20   emails, and buy and sell items on Ebay, watches movies throughout the day, does light
21   housework such as washing dishes, generally addresses her personal care needs with some
22   minor difficulties, prepares simple meals, drives a vehicle, handles her finances, visits with
23   family, and sews.” (A.R. 27, citing A.R. 229-37). The ALJ stated that these “daily
24   activities . . . are inconsistent with the claimant’s allegations of disabling symptoms and
25   limitations.” (A.R. 28.)
26          The ALJ also identified multiple other pieces of evidence that undermined Bedson’s
27   testimony on this topic, including (1) a medical exam from July 2014, which showed
28   Bedson had “normal posture and a normal gait” (A.R. 28, citing A.R. 395); (2) x-rays taken


                                                 -8-
 1   in July 2014, which revealed only “mild” issues in Bedson’s lumbar spine and “no dynamic
 2   instability” and “no fractures” (A.R. 28, citing A.R. 441); (3) a medical exam from August
 3   2014, which revealed that although Bedson had “decreased range of motion in her lumbar
 4   spine,” “she was participating in physical therapy” (A.R. 28, citing A.R. 423-24); (4) a
 5   medical exam from October 2014, which revealed that a bilateral leg raise test produced a
 6   “negative” result (A.R. 28, citing A.R. 420); (5) an MRI taken in October 2014, which
 7   revealed only “mild” or “mild-to-moderate” issues (A.R. 28, citing A.R. 437-38); (6) a
 8   medical exam from February 2015 during which Bedson “indicated at times her pain was
 9   a zero on a zero-to-ten scale,” “had no tenderness in her lumbar spine,” “full motor
10   strength,” and “normal heel and toe walking” (A.R. 28-29, citing A.R. 465-66); (7) a
11   different exam in February 2015, during which Bedson “reported no pain” and “had full
12   strength in her upper extremities, full grip strength, [and] no tenderness in her elbows”
13   (A.R. 29, citing A.R. 471-72); (8) a medical exam from March 2015 during which,
14   although Bedson complained of some tenderness and limited range of motion, the doctor
15   made “normal and unremarkable physical examination findings” (A.R. 29, citing A.R. 486-
16   87); and (9) a medical exam from May 2015 in which Bedson “reported relief of her pain”
17   from using a TENS unit and “denied that her back pain caused any numbness or gait
18   difficulty.” (A.R. 29, citing A.R. 533-34.)
19          The Court concludes the ALJ met its burden of identifying specific, clear and
20   convincing reasons for rejecting Bedson’s testimony concerning her neck and back
21   symptoms. This isn’t a case where the ALJ simply provided a boilerplate reason for its
22   rejection that was devoid of specifics. To the contrary, the ALJ addressed a series of
23   medical records, spanning a year, that tended to contradict Bedson’s testimony—these
24   records showed that Bedson consistently denied experiencing much (if any) back and neck
25   pain and that doctors repeatedly found that Bedson didn’t have any functional limitations
26   arising from her back problems. This is a permissible basis on which to reject symptom
27   testimony. See, e.g., Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th
28   Cir. 2008) (“Contradiction with the medical record is a sufficient basis for rejecting the


                                                   -9-
 1   claimant’s subjective testimony.”); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)
 2   (“While subjective pain testimony cannot be rejected on the sole ground that it is not fully
 3   corroborated by objective medical evidence, the medical evidence is still a relevant factor
 4   in determining the severity of the claimant’s pain and its disabling effects.”). Thus,
 5   although the ALJ should have done a better job of explaining why the daily activities
 6   identified in Bedson’s Function Report were inconsistent with her claimed limitations,2 any
 7   error concerning the ALJ’s evaluation of this particular evidence is harmless in light of the
 8   sufficiency of the ALJ’s overall analysis.
 9                 2.     Misophonia
10          The ALJ rejected Bedson’s testimony concerning her misophonia symptoms on the
11   ground that “the claimant has only self-reported numerous symptoms related to her alleged
12   mi[so]phonia to a behavior health specialist, and some of her reporting conflicts with prior
13   statements, such as having the complications since her youth and losing over 20 jobs
14   because of her symptoms in the prior year when the examination occurred in November
15   2016. . . . [W]hen she was evaluated at the psychological consultative examination in
16   October 2014, the claimant did not allege[] any problems with sound sensitivity, nor did
17   she report issues with getting along with others . . . .” (A.R. 30, citing A.R. 523.)3
18          The Court concludes this was a specific, clear and convincing reason for rejecting
19   Bedson’s symptom testimony on this topic. Although Bedson testified at the hearing that
20   2
             Although Bedson’s daily activities suggest her abilities were not as limited as she
     testified, the ALJ failed to “elaborate on which daily activities conflicted with which part
21   of [her] testimony.” Burrell, 775 F.3d at 1138. As the Ninth Circuit has noted, “ALJs
     must be especially cautious in concluding that daily activities are inconsistent with
22   testimony about pain, because impairments that would unquestionably preclude work and
     all the pressures of a workplace environment will often be consistent with doing more than
23   merely resting in bed all day.” Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014).
     3
24           This discussion appears in the portion of the ALJ’s opinion addressing how much
     weight to afford to various medical opinions. The better practice would have been for the
25   ALJ to provide this discussion in the earlier portion of the opinion addressing Bedson’s
     testimony. Nevertheless, fairly read, this discussion is clearly an attempt to evaluate
26   Bedson’s misophonia symptom testimony. Cf. Molina, 674 F.3d at 1121 (citations and
     internal quotation marks omitted) (“[W]here the ALJ rejects a witness’s testimony without
27   providing germane reasons, but has already provided germane reasons for rejecting similar
     testimony, we cannot reverse the agency merely because the ALJ did not clearly link his
28   determination to those reasons. Even when an agency explains its decision with less than
     ideal clarity, we must uphold it if the agency’s path may reasonably be discerned.”).


                                                  - 10 -
 1   her extreme sensitivity to sound was a long-running, disabling condition that was the
 2   reason she hadn’t been able to hold a steady job over the last 15 years, Bedson didn’t make
 3   any mention of this condition or its symptoms when being examined by a psychological
 4   examiner in 2014. It was permissible for the ALJ to reject Bedson’s testimony on this
 5   basis. Cf. Dunn v. Astrue, 2009 WL 1844347, *7-8 (C.D. Cal. 2009) (affirming ALJ’s
 6   rejection of claimant’s symptom testimony, where claimant testified at the hearing she
 7   “cried daily” yet “never told [her doctor] she cried daily”).4 Furthermore, although Bedson
 8   has identified several reasons in her brief to this Court why her failure to mention this
 9   condition during prior doctor visits shouldn’t be viewed as a sign of recent fabrication,5 the
10   ALJ’s interpretation of the evidence was rational and the Court must uphold the ALJ’s
11   decision where the evidence is subject to more than one rational interpretation. Burch v.
12   Barnhart, 400 F.3d 676, 679-81 (9th Cir. 2005).
13   III.   Whether The ALJ Erred When Evaluating The Opinion Evidence
14          Bedson seems to be challenging the weight afforded to the opinions in the record.
15   (Doc. 21 at 5-11, 13-16, 19.) The ALJ gave “no weight” to the opinions of Physician’s
16   Assistant Stephanie Flaherty, Dr. Martin Rubin, and Dr. Allen Rohe, “partial weight” to
17   the state agency consultants’ opinions regarding Bedson’s physical conditions, and “great
18   weight” to non-treating, examining physician Dr. John D. Mather’s opinion and to the state
19   agency consultants’ opinions regarding her “panic disorder.” For the reasons that follow,
20   the Court finds that the ALJ did not commit reversible error.
21
     4
             The Court notes that the ALJ’s opinion does contain one factual error concerning
22   Bedson’s misophonia. The ALJ apparently misinterpreted Bedson’s testimony as a claim
     that she’d held 20 different jobs in the year 2016 and concluded this claim was inconsistent
23   with Bedson’s testimony that she’d stopped working in October 2013. (A.R. 30.) As
     Bedson correctly notes in her reply brief to this Court (Doc. 29 at 1), this was an error—
24   Bedson was referring to the 20 or 21 jobs she’d held over the course of her career.
     Nevertheless, the Court concludes this error was harmless in light of the ALJ’s separate
25   finding that Bedson’s testimony was not credible in light of her failure to mention her
     alleged sound sensitivity during prior doctor visits.
26   5
             Specifically, Bedson seeks to excuse her failure to mention this condition during
27   earlier doctor visits because (1) she was overcome by “[f]eelings of embarrassment” about
     the condition and feared her doctors would think she was “crazy” or “overly sensitive”
28   (Doc. 21 at 7-8) and (2) she wasn’t aware her condition had a specific name until it was
     diagnosed by Dr. Rohe in 2016 (Doc. 21 at 6-7).


                                                 - 11 -
 1          A.     Martin Rubin, M.D.
 2          “The medical opinion of a claimant’s treating physician is given ‘controlling
 3   weight’ so long as it ‘is well-supported by medically acceptable clinical and laboratory
 4   diagnostic techniques and is not inconsistent with the other substantial evidence in [the
 5   claimant’s] case record.’” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting
 6   20 C.F.R. § 404.1527(c)(2)). “If a treating or examining doctor’s opinion is contradicted
 7   by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate
 8   reasons that are supported by substantial evidence.” Garrison, 759 F.3d at 1012 (citation
 9   omitted). “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a
10   detailed and thorough summary of the facts and conflicting clinical evidence, stating his
11   interpretation thereof, and making findings.’” Id. (citation omitted).
12          On November 11, 2009, Dr. Rubin wrote a note stating: “Kathleen Bedson is
13   suffering from a medical condition that, at times, could affect her work performance. I
14   have recommended that she not work on days when her symptoms are severe, and have
15   referred her to a specialist for further evaluation.” (A.R. 548.) The ALJ gave this opinion
16   “no weight” for three reasons: (1) it was “vague and fail[ed] to indicate any specific
17   limitations resulting from the claimant’s impairments”; (2) it was “inconsistent with the
18   record as a whole, which shows that the claimant was able to manage her lumbar
19   spondylosis and left elbow neuropathy with conservative medical treatment and generally
20   had normal physical examination findings other than some lumbar tenderness and limited
21   range of motion”; and (3) Dr. Rubin’s “opinion that the claimant was unable to work is a
22   determination reserved for the Commissioner of the Social Security Administration, and
23   therefore, such opinion is given no weight as only the Commissioner can make such a
24   determination.” (A.R. 30.)
25          Even if an ALJ does not expressly find that a treating physician’s opinion is
26   contradicted by other medical opinions, the Court may infer this contradiction from the
27   record. Trevizo, 871 F.3d at 676. Here, the ALJ did not expressly note any contradiction,
28   but the Court finds that Dr. Rubin’s opinion was contradicted by the state agency consultant


                                                - 12 -
 1   opinions, which concluded that Bedson’s impairments were not disabling. (A.R. 66, 70,
 2   83, 86.) Thus, the ALJ could reject Dr. Rubin’s opinion by providing specific and
 3   legitimate reasons supported by substantial evidence.
 4          The ALJ did so here. The vagueness of Dr. Rubin’s opinion and Dr. Rubin’s failure
 5   to indicate any specific limitations resulting from Bedson’s impairments each constituted
 6   a specific and legitimate reason to reject his opinion. As the Ninth Circuit has noted, “an
 7   ALJ may discredit treating physicians’ opinions that are conclusory, brief, and unsupported
 8   by the record as a whole . . . or by objective medical findings.” Batson v. Comm’r of Soc.
 9   Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (citations omitted). Dr. Rubin used only
10   the vague term “medical condition” and failed to specify what condition was “affect[ing]
11   her work performance.” (See A.R. 548.) He then noted that Bedson should not work on
12   days when her symptoms were severe (see id.), but he failed to identify those symptoms or
13   identify the type of specialist to which he was referring her.
14          The inconsistency with the medical record was also a specific and legitimate reason
15   to reject Dr. Rubin’s opinion. The documents cited by the ALJ show that Bedson’s gait
16   and posture were normal (A.R. 395), her back problems were mostly mild and not
17   debilitating (A.R. 437-38, 465-66, 486-87 533-34) and being treated (A.R. 465-66, 486-
18   87), she had mostly normal sensory examination findings (A.R. 493), and she was
19   responding well to some spondylosis treatment (A.R. 533-34.)
20          B.     Allen W. Rohe, Au.D.
21          In a letter, Dr. Rohe stated that Bedson “ha[d] been diagnosed with Misophonia,”
22   described the condition, and further noted that until her symptoms could be clinically
23   managed, she would require accommodations, including some type of white noise
24   generator, ear plugs, and a private office space. (A.R. 496.)
25          The ALJ gave this opinion “[n]o weight” because “there [was] no support for such
26   limitations in the record.” (A.R. 30.) Specifically, the ALJ found that Bedson’s self-
27   reports to a behavioral therapist were the only evidence of her specific symptoms in the
28   record and that she had made statements to the behavioral therapist that were inconsistent


                                                - 13 -
 1   with the record. (Id.) Further, the ALJ noted that “when she was evaluated at the
 2   psychological consultative examination in October 2014, [she] did not allege any problems
 3   with sound sensitivity, nor did she report issues with getting along with others as she
 4   alleged to her behavioral therapist.” (Id.)
 5          The Court finds that Dr. Rohe’s opinion was contradicted by the state agency
 6   consultant opinions, which concluded that Bedson’s impairments were not disabling (A.R.
 7   70, 86), and by Dr. Mather’s opinion, which did not mention a diagnosis of misophonia
 8   and concluded that “[i]n her presenting state there do not appear to be
 9   psychiatric/psychological conditions precluding her functioning within the cognitive,
10   social or daily living domains” (A.R. 414). Thus, the ALJ could reject Dr. Rohe’s opinion
11   by providing specific and legitimate reasons supported by substantial evidence.
12          The lack of support for the limitations to which Dr. Rohe opined is a specific and
13   legitimate reason to reject his opinion. As with Dr. Rubin’s opinion, this opinion was
14   “conclusory, brief, and unsupported by the record as a whole . . . or by objective medical
15   findings.” Batson, 359 F.3d at 1195. The ALJ found that the only evidence in the record
16   of Bedson’s misophonia symptoms was Bedson’s self-reports to a behavioral therapist
17   (A.R. 30, citing A.R. 513-20). Although, as Bedson indicates in her brief (Doc. 21 at 6),
18   there was another set of treatment notes from a different provider in the record mentioning
19   misophonia, these treatment notes only state that Bedson “was recently diagnosed by her
20   audiologist with misophonia” (A.R. 498), which does not provide any additional support
21   for Dr. Rohe’s findings. There were no treatment notes from Dr. Rohe in the record, and
22   even the self-reports to the behavioral therapist did not contain any objective findings
23   regarding Bedson’s alleged misophonia symptoms. Moreover, the fact that Bedson did not
24   allege any problems with sound sensitivity and did not report issues with getting along with
25   others to Dr. Mather further supports the conclusion that Dr. Rohe’s opinion was
26   unsupported by the record.
27          C.     John D. Mather, Ph.D.
28          Dr. Mather, who examined Bedson in October 2014, noted in his report that


                                                   - 14 -
 1   “[p]resently there do not appear to be significant psychological/psychiatric manifestations
 2   that would prevent Ms. Bedson from performing functionally across the neurocognitive,
 3   daily living or social domains.” (A.R. 411; see also A.R. 414 [“In her presenting state
 4   there do not appear to be psychiatric/psychological conditions precluding her functioning
 5   within the cognitive, social or daily living domains.”].) He diagnosed her only with
 6   “Unspecified Depressive Disorder” and “Unspecified Anxiety Disorder.” (AR. 414.) In
 7   his report, he did not mention Bedson describing any symptoms of misophonia and did not
 8   diagnose her with misophonia.
 9          In general, the opinions of treating physicians are given more weight than those of
10   non-treating physicians. See 20 C.F.R. § 404.1527(c)(2). Nevertheless, the fact the
11   physician examined the claimant is a relevant consideration in weighing the opinion. Id.
12   § 404.1527(c)(1). Moreover, the Ninth Circuit has suggested that where the Commissioner
13   retains a physician for a consultative examination, if that physician conducts his own
14   objective clinical tests and makes his own findings, that physician’s opinion constitutes
15   substantial evidence. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).
16          Here, in giving Dr. Mather’s opinion “great weight,” the ALJ found his opinion was
17   “consistent with his objective findings and the record as a whole, which showed the
18   claimant had normal and unremarkable mental status findings, combined with her own
19   statement that she had not had any mental health treatment for the prior 10 years, suggesting
20   her mental impairments were well-controlled.” (A.R. 25-26.)
21          Dr. Mather’s findings were indeed consistent with the record and specifically with
22   the documents the ALJ cited. Although “normal and unremarkable” might not have been
23   the best description, the records the ALJ cited showed that Bedson had normal neurological
24   exam findings in connection with testing for her back problems and was diagnosed by other
25   providers with anxiety disorder and depressive disorder. (A.R. 396, 465, 471, 499, 533).
26   Further, no provider had recommended any aggressive treatment for her mental conditions,
27   and no objective medical records indicated that her mental conditions were debilitating—
28   she was only prescribed medications and told to practice healthy coping skills and seek


                                                - 15 -
 1   counseling and peer support services. (A.R. 396, 499, 523.)6
 2          Additionally, Dr. Mather’s opinion was based on his own clinical testing and
 3   findings. And, as the ALJ noted, his opinion was consistent with his findings that Bedson’s
 4   “perceptual, language, memory, and sensorimotor functioning appear to be within average
 5   limits.” (A.R. 413.)
 6          Accordingly, because Dr. Mather’s opinion was consistent with the record, and he
 7   made his own clinical findings, the ALJ did not err in giving the opinion great weight and
 8   relying on it to reject the opinion of Dr. Rohe.
 9          D.     State Agency Consultants
10          “Although the contrary opinion of a non-examining medical expert does not alone
11   constitute a specific, legitimate reason for rejecting a treating or examining physician’s
12   opinion, it may constitute substantial evidence when it is consistent with other independent
13   evidence in the record.” Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).
14          The ALJ gave “great weight” to the state psychological consultants’ finding that
15   Bedson’s “panic disorder” was a non-severe impairment because this finding was
16   “consistent with the record as a whole and Dr. Mather’s opinion and findings, which
17   show[ed] that the claimant had normal and unremarkable mental status findings during
18   several different examinations.” (A.R. 26, citing A.R. 64, 84.) Because the ALJ only
19   referred to the consultants’ findings regarding “panic disorder,” this could not have been a
20   legitimate reason to reject Dr. Rohe’s opinion regarding Bedson’s misophonia. Moreover,
21   the state psychological consultants did not actually refer in their listing of impairments to
22   a “panic disorder.” (A.R. 64, 84.) But, to the extent there was any error here, it was
23   harmless because, as noted above, the ALJ offered specific and legitimate reasons
24   6
            The ALJ also gave “great weight” to Dr. Mather’s opinion in part because “Bedson
25   reported she has not worked with anyone in a mental health capacity for the last 10 years”
     (A.R. 410), which the ALJ contended “suggest[ed] her mental impairments were well-
26   controlled.” (A.R. 26.) Yet one of the documents the ALJ cited in support of this
     conclusion was the Mountain Health and Wellness behavioral health assessment, in which
27   Bedson complained of anxiety, depression, and social phobia. (A.R. 387-405.) That
     document is from July 2014, only three months before Dr. Mather’s examination.
28   Nevertheless, any error was harmless because the other documents the ALJ cited show that
     Bedson’s mental conditions were being addressed.


                                                 - 16 -
 1   unrelated to the state psychological consultants’ findings for rejecting Dr. Rohe’s opinion.
 2          The ALJ gave “partial weight” to the findings regarding Bedson’s physical
 3   conditions. (A.R. 29.) The consultant at the initial level found that Bedson did not have
 4   any severe physical impairments (A.R. 84), but the consultant upon reexamination found
 5   that her spine disorder and peripheral neuropathy were severe (A.R. 64). Also upon
 6   reexamination, the state consultants found that Bedson’s claimed exertional limitations
 7   were not supported by the medical record, although the consultants acknowledged that
 8   Bedson did have some exertional and manipulative limitations. (A.R. 65-67.) The ALJ
 9   noted that the record showed Bedson’s impairments caused physical limitations, consistent
10   with the reexamination findings, but there was no support for the findings that her
11   impairments caused postural or manipulative limitations. (A.R. 29.)
12          Specifically, the ALJ noted that Bedson “only had some loss of sensation at very
13   few examinations, but otherwise had normal sensory examination findings and had
14   conservative treatment of her left elbow neuropathy,” and “was able to treat her lumbar
15   spondylosis conservatively as well, with physical therapy, a TENS unit, and an SI belt, and
16   other than some slight tenderness and mild limited range of motion in her lumbar spine,
17   [she] otherwise had normal physical examination findings.” (Id.) The documents cited by
18   the ALJ in support show that her gait and posture were normal (A.R. 395), her back
19   problems were mostly mild and not debilitating (A.R. 437-38, 465-66, 486-87) and being
20   treated (A.R. 465-66, 486-87), she had mostly normal sensory examination findings (A.R.
21   493), and she was responding well to some spondylosis treatment (A.R. 533-34.) Thus,
22   the ALJ’s treatment of the state agency consultants’ physical findings is consistent with
23   the record.
24          E.     Stephanie Flaherty, P.A.
25          P.A. Flaherty found that Bedson could only stand thirty to sixty minutes in an eight-
26   hour workday, could only sit for four hours in an eight-hour workday, could not lift more
27   than 10 pounds, could not twist, stoop, crouch, or climb ladders or stairs, was “incapable
28   of even ‘low stress’ jobs,” and would miss more than four days of work each month due to


                                                - 17 -
 1   her impairments. (A.R. 381-83.)
 2          A physician’s assistant was not considered an “acceptable medical source” at the
 3   time Bedson filed her claim. See 20 C.F.R. § 404.1502(a)(8).7 An ALJ may disregard
 4   evidence from a source that is not an “acceptable medical source” if the ALJ provides
 5   “germane reasons” for doing so. Molina, 674 F.3d at 1111. The ALJ provided germane
 6   reasons here.
 7          The ALJ rejected P.A. Flaherty’s opinion because he found it was inconsistent with
 8   the medical record as a whole. (A.R. 30.) Relying on several pieces of evidence, the ALJ
 9   found that Bedson was “able to manage her lumbar spondylosis and left elbow neuropathy
10   with conservative medical treatment” and “generally had normal physical examination
11   findings other than some lumbar tenderness and limited range of motion.” (Id.). As
12   described above, the records the ALJ cited supported his conclusion. (See, e.g., A.R. 420,
13   437-38, 441, 465-66, 533-34.) The ALJ also noted that the record “show[ed] numerous
14   normal mental status examinations.” (A.R. 30.) Specifically, P.A. Flaherty’s opinion
15   contradicted that of Dr. Mather, who found that Bedson’s psychological and psychiatric
16   impairments did not prevent her from working. Additionally, as noted above, other records
17
     7
             It is unclear whether a physician’s assistant working with a doctor can be considered
18   an “acceptable medical source.” In Gomez v. Chater, 74 F.3d 967, 971 (9th Cir. 1996), the
     Ninth Circuit found that where a nurse practitioner “worked closely under the supervision
19   of [the doctor] and she was acting as an agent of [the doctor] in her relationship with [the
     claimant],” her opinion should have been considered as part of the opinion of the doctor,
20   an acceptable medical source. The court concluded that “a nurse practitioner working in
     conjunction with a physician constitutes an acceptable medical source, while a nurse
21   practitioner working on his or her own does not.” Id. Although this holding has been
     applied in the context of weighing the opinions of physician’s assistants as well as nurse
22   practitioners, its continuing validity is unclear because the portion of the regulation on
     which the Gomez court relied has since been amended. See, e.g., Vega v. Colvin, 2015 WL
23   7769663, *13 (S.D. Cal. 2015), report and recommendation adopted, 2015 WL 7779266
     (S.D. Cal. 2015) (“[A]s numerous district courts in the Ninth Circuit have recognized, . . .
24   the regulation relied on in Gomez regarding ‘interdisciplinary teams’ involving ‘other
     sources’ such as nurse practitioners and physician assistants has since been amended, and
25   ‘interdisciplinary teams’ are no longer considered ‘acceptable medical sources.’”)
     Regardless, there is insufficient evidence here to conclude that P.A. Flaherty was working
26   closely under the supervision of Dr. Labban or as an agent of Dr. Labban. Although both
     of their names are listed next to the signature line, and Bedson seeks to attribute P.A.
27   Flaherty’s opinion to Dr. Labban (Doc. 21 at 5), the document appears to have been filled
     out by P.A. Flaherty and it is unclear who signed it (see A.R. 383).
28


                                                - 18 -
 1   cited by the ALJ showed that Bedson had normal neurological exam findings in connection
 2   with testing for her back problems, had not been prescribed any aggressive treatment to
 3   address her mental conditions, and was not left debilitated by any mental condition. (A.R.
 4   396, 465, 471, 499, 523, 533). Accordingly, the inconsistency with the medical record and
 5   with Dr. Mather’s opinion was a germane reason to reject P.A. Flaherty’s opinion.
 6   IV.    Whether the ALJ Adequately Developed the Record
 7          A.      Underlying Facts
 8          At the outset of the hearing on January 12, 2017, the ALJ noted that Bedson’s
 9   counsel wished to add some new documents to the record. (A.R. 40.) Specifically, the
10   ALJ explained that although the initial version of the record encompassed the “documents
11   marked as 1A through 18F,” Bedson’s counsel had provided four additional documents on
12   the morning of the hearing: (1) a document from “Lifewell,” which would be marked as
13   document 19F, (2) a “prescription note from Dr. Ruben [sic],” which would be marked as
14   document 20F, (3) a “performance discussion record” from “Drive Time,” which would be
15   marked as document 21F, and (4) a “development plan[]” from “Drive Time,” which would
16   be marked as document 22F. (A.R. 40-41.) The ALJ accepted this request, and the
17   transcript includes the following notation: “Exhibits 1A through 22F, previously identified,
18   were received into evidence and made part of the record thereof.” (A.R. 41.) The ALJ
19   also indicated that unspecified “electronically submitted” exhibits would “be marked in the
20   exhibits as well.” (Id., emphasis added.) The record, however, only contains exhibits 1A
21   through 20F.
22          B.      Analysis
23          Bedson appears to be arguing that the ALJ failed to adequately develop the record.
24   (Doc. 21 at 8.) She contends she “was unable to locate and present the medical evidence
25   by a Misophonia Specialist until January 7, 2016 because the newly diagnosed condition
26   was unnamed.” (Id.)
27          “An ALJ’s duty to develop the record further is triggered only when there is
28   ambiguous evidence or when the record is inadequate to allow for proper evaluation of the


                                                - 19 -
 1   evidence.” Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).
 2          Bedson did not report any misophonia symptoms to Dr. Mather at her examination
 3   in 2014. This omission can’t be excused by the fact that Bedson didn’t know the name of
 4   the condition at the time, as the symptoms of the condition (which Bedson now claims were
 5   debilitating and caused her to repeatedly lose jobs over 15-year period) still would have
 6   been present. Moreover, the medical records that discussed her misophonia indicated the
 7   condition could be treated and managed. Thus, the record was not inadequate to allow the
 8   ALJ to properly evaluate Bedson’s misophonia condition and the ALJ did not have a duty
 9   to further develop the record.
10          Relatedly, in her reply, Bedson claims that records she sought to introduce into
11   evidence at her hearing regarding her misophonia never made it into the administrative
12   record. (See Doc. 29 at 8 [“Electronically submitted exhibits were not entered into the
13   Record (Tr. p. 41) as the ALJ stated that they would be at the hearing.”].) She contends
14   the documents she moved to add to the record on May 1, 2018 were the same exhibits that
15   should have been added to the record at the hearing. (See id. at 2; Doc. 20 at 2.) These
16   records include, among other documents, forms that Bedson provided to Dr. Rohe
17   regarding her misophonia symptoms, progress notes from Dr. Rohe, and letters from
18   friends and family members detailing the manifestation of her misophonia symptoms.
19          Under the Social Security Act, “[t]he court . . . may at any time order additional
20   evidence to be taken before the Commissioner of Social Security, but only upon a showing
21   that there is new evidence which is material and that there is good cause for the failure to
22   incorporate such evidence into the record in a prior proceeding.” 42 U.S.C. § 405(g). “To
23   be material under section 405(g), the new evidence must bear ‘directly and substantially
24   on the matter in dispute.’” Mayes, 276 F.3d at 462 (citation omitted). The claimant “must
25   additionally demonstrate that there is a ‘reasonable possibility’ that the new evidence
26   would have changed the outcome of the administrative hearing.” Id.
27          Here, even assuming these documents should have been added to the administrative
28   record at the time of the hearing, any error in failing to add them was harmless. These


                                                - 20 -
 1   documents would not have provided any objective support for Bedson’s misophonia, as
 2   they mostly consist of additional self-reporting of her symptoms and non-objective letters
 3   from friends and family members. Because Bedson has failed to show there is a reasonable
 4   possibility this evidence would have changed the outcome of the hearing, the Court
 5   declines to remand for Bedson to add these documents to the record.
 6   V.     Whether The ALJ Erred At Step Four By Excluding More Restrictive Vocational
            Hypotheticals From His Determination And By Not Applying The Grids
 7
 8          Bedson argues the ALJ erred in not considering the other hypotheticals from the

 9   vocational expert’s testimony. (Doc. 21 at 15, 23.) The vocational expert first testified

10   that a hypothetical individual of the same age, education, and work experience as Bedson,

11   with a sedentary exertional level, could perform Bedson’s past work as an accounts payable

12   clerk. (A.R. 51.) Next, in response to the ALJ’s questioning, the vocational expert testified

13   that a person who misses two or more days per month or who is off-task at least ten percent

14   of the time would be unable to maintain employment. (Id.)

15          “An ALJ is free to accept or reject restrictions in a hypothetical question that are not

16   supported by substantial evidence.” Osenbrock v. Apfel, 240 F.3d 1157, 1164-65 (9th Cir.

17   2001); see also Magallanes v. Bowen, 881 F.2d 747, 756 (9th Cir. 1989) (quoting Sample

18   v. Schweiker, 694 F.2d 639, 644 (9th Cir. 1982)) (“The testimony of a vocational expert ‘is

19   valuable only to the extent that it is supported by medical evidence.’”). Here, although the

20   vocational expert testified that a person who misses two more days per month as well as

21   one who is off-task at least ten percent of the time would not be able to maintain

22   employment (A.R. 51), there was not substantial evidence that Bedson was subject to those

23   restrictions. Although P.A. Flaherty opined that Bedson would miss four or more days per

24   month (A.R. 383), the ALJ provided germane reasons for disregarding that opinion.

25   Similarly, although Dr. Rubin’s opinion suggested Bedson might miss multiple days of

26   work per month, the ALJ also properly rejected that opinion. The remaining evidence in

27   the record did not show that Bedson would miss at least two days of work per month, and

28   there was no evidence whatsoever showing she would be off-task at least ten percent of the



                                                 - 21 -
 1   time. Thus, the ALJ did not err in declining to consider this hypothetical.
 2          Bedson also argues the ALJ erred in not applying the medical-vocational guidelines
 3   (the “Grids”) to her claim. (Doc. 21 at 25.) However, an ALJ is only required to apply the
 4   Grids if he determines the claimant cannot perform past relevant work. Crane v. Shalala,
 5   76 F.3d 251, 255 (9th Cir. 1996) (“The determination that Crane could perform his past
 6   relevant work also negates his argument that the ALJ erred in the application of the
 7   medical-vocational guidelines.”); 20 C.F.R. Pt. 404, Subpt. P, App. 2 (“The following rules
 8   reflect the major functional and vocational patterns which are encountered in cases which
 9   cannot be evaluated on medical considerations alone, where an individual with a severe
10   medically determinable physical or mental impairment(s) is not engaging in substantial
11   gainful activity and the individual’s impairment(s) prevents the performance of his or her
12   vocationally relevant past work.”).
13   VI.    Whether The ALJ Was Biased
14          Bedson argues the ALJ did not fairly adjudicate her claim. (Doc. 21 at 23.) To the
15   extent she is asserting that “the ALJ did not impartially assess the evidence,” she would
16   need to “show that the ALJ’s behavior, in the context of the whole case, was so extreme as
17   to display clear inability to render fair judgment.” Bayliss v. Barnhart, 427 F.3d 1211,
18   1214-15 (9th 2005) (citations and quotation marks omitted). The Court “must begin with
19   a presumption that the ALJ was unbiased.” Id. at 1215. To rebut this presumption, Bedson
20   must “show[] a conflict of interest or some other specific reason for disqualification.” Id.
21   (citation and internal quotation marks omitted).
22          Bedson has not shown a conflict of interest or any other specific reason for
23   disqualification. The ALJ prepared a reasoned opinion in which he examined Bedson’s
24   medical history and considered the evidence presented. Bedson’s disagreement with his
25   conclusions and weighing of the evidence doesn’t make him biased.
26   …
27   …
28   …


                                                - 22 -
 1          Accordingly, IT IS ORDERED that the final decision of the Commissioner of
 2   Social Security is affirmed. The Clerk shall enter judgment accordingly and terminate
 3   this case.
 4          Dated this 13th day of March, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 23 -
